DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Allowable Subject Matter
Claims 16, 26, 29 and 31 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Upon further consideration, the examiner agrees with Applicant’s argument that Deshpande et al (US 6,552,213 – of record) is concerned with the final active product and not the intermediates, and it is unexpected that these intermediate-type compounds would have therapeutic effect. It is further noted that the preparation of resveratrol derivatives and prodrugs is known on the art. See, for example Azzolini et al (Mol. Pharmaceutics, 2015) and Lu et al (Bioorg. Med. Chem., 2012). These references do not teach or fairly suggest the instant compounds.  
Claims 16, 26, 29 and 31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 6, 7, 10, 12, 14 and 15, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on June 5, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 10, 12, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating experimental animals for Huntington’s disease and multiple sclerosis, does not reasonably provide enablement for the balance of the scope of the invention, including prevention and/or treatment in humans. The specification does not enable any person skilled in the art to which it use the invention commensurate in scope with these claims.
Many of the factors regarding undue experimentation have been summarized in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988) as follows:	
(1) The quantity of experimentation necessary (time and expense);
(2) The amount of direction or guidance presented;
(3) The presence or absence of working examples of the invention;
(4) The nature of the invention;
(5) The state of the prior art;
(6) The relative skill of those in the art;
(7) The predictability or unpredictability of the art; and
(8) The breadth of the claims.

The claims are drawn to a method of treatment and/or prevention of inflammatory, neurological, or neurodegenerative diseases comprising a genus of sialylated resveratrol derivatives. These generic categories encompass a vast array of diseases to be prevented and/or treated. Neurological diseases will include any disease brain, spinal cord or nerves. These include any sort of brain damage, stroke, infections, tumors, etc. The neurodegenerative diseases include the known intractable ones recited in claim 15, including Alzheimer’s disease, Huntington’s disease, etc. In addition, many diseases have some sort of inflammatory component. 
The benchmark compound to which the inventive compounds are compared is resveratrol. Intense research activity exploring the possibility of using resveratrol for the prevention and/or treatment of the recited has been carried out over the course of many years. Despite all the focus on this drug and all the promising pre-clinical work, “the consensus of expert opinion does not yet support the use of resveratrol for the treatment or prevention of any human ailment.” See all of Pezzuto (Biomol. Ther., 2019), especially the section bridging pp 7-8. 
It is known that some of the drawbacks in exploiting the therapeutic activity of resveratrol, per se, include low solubility and bioavailability. Work has been undertaken to address these drawbacks, and compounds have been prepared that demonstrate in vitro and animal model results as good or better than resveratrol. See Li et al (Exp. Opin. Ther. Patents, 2016). However, there is no demonstrated predictability of those compounds translating into in vivo therapeutic benefit. Although the level of skill of the practitioner regarding the preparation of new derivatives may be high, the state of the art regarding which derivatives may be effective remains highly unpredictable. See also, Biasutto et al (Ann. NY Acad. Sci., 2017) at Conclusion.
In support of the broad scope, Applicant has provides some working examples. It is noted that several of the tested derivatives are shown to be more effective than resveratrol in in vitro assays. Given the known issues regarding the difficulties in exploiting resveratrol therapeutically, the in vitro results demonstrating antioxidant/neuroprotective are not necessarily compelling with respect to enablement. Furthermore, as admitted by Applicant, several of them demonstrate a lower neuroprotective effect. 
Applicant also provides animal model studies. One of the studies is a treatment model of Huntington’s disease, wherein the results of a test of a single compound (not clear that this compound is particularly representative of the genus) are about the same as resveratrol. It is not clear how much information this study provides, as Applicant notes, the model is short and 
Given the breadth of the scope of the invention coupled with the unpredictability of the art and little compelling evidence regarding the effectiveness of a single tested compound, it is determined that one of ordinary skill would require undue experimentation to use the invention commensurate to the scope.           

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim depends from claim 1, which, in turn, depends from claim 16. Claim 14 recites compounds that are expressly excluded from claim 16.    
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623